Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 (figures 4-5 and 14) in the reply filed on 07/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant ‘s representative Li-Hua Weng on 8/3/2022

The application has been amended as follows: 

1.	(Currently Amended) A heater system comprising:
a plurality of heater cores defining zones;
a plurality of power pins extending through each of the heater cores, wherein the plurality of power pins include a plurality of first power pins made of a first conductive material and a plurality of second power pins made of a second conductive material, the first conductive material and the second conductive material being made of different conductive materials; 
at least one jumper connected between one of the first power pins and one of the second power pins to form thermocouple junctions; and
a controller in communication with the at least one jumper and configured to obtain a temperature of the heater cores proximate the at least one jumper, 

	wherein each core includes a resistive heater connected to one of the first power pins to form a first junction and one of the second power pins to form a second junction.


3.	(Original) The heater system according to Claim 1, wherein the heater cores each include a heater circuit, the heater circuits of the plurality of heater cores being connected to differentsets of power pins, each set of power pins includes one of the first power pins and one of the second power pins.

4-5.	(Cancelled) 

11.	(Cancelled)

12.	(Currently Amended) The heater system according to Claim 1, wherein the resistive heating elements in different , each set of power pins includes one of the first power pins and one of the second power pins.  

13.	(Currently Amended) A heater system comprising:
a plurality of heater cores, each heater core defining at least one heating zone;
a plurality of first power pins and a plurality of second power pins extending through each of the heater cores, the plurality of first power pins made of a first conductive material and the plurality of second power pins made of a second conductive material different from the first conductive material; and
at least one jumper connected between one of the first power pins and one of the second power pins to form thermocouple junctions 
a controller in communication with the at least one jumper and configured to obtain a temperature of the heater cores proximate the at least one jumper,
wherein each core includes a resistive heater connected to one of the first power pins to form a first junction and one of the second power pins to form a second junction.


15.	(Cancelled) 

17.	(Cancelled) 

19.	(Cancelled)

20.	(Currently Amended) The heater system according to Claim 13, wherein the resistive heating elements in different the first power pins and the second power pins. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-3, 6-10, 12-14, 16, 18, and 20 are indicated.
Reference Gu (US 2007/0235440) is the closest prior art. Gu teaches a heater system (see fig.1) comprising: a plurality of heater cores  (heater 16) defining zones  (the space of heater 16); a plurality of power pins (high voltage power lines 42, 44 and low voltage wires 54, 56; fig. 9) extending through each of the heater cores (heater 16),and a controller (controller 20) in communication with a thermocouple (temperature sensor 50 and 52) in the and configured to obtain a temperature of the heater cores proximate the thermocouple wherein each core includes a resistive heater (heating element 32) connected to one of the first power pins to form a first junction and one of the second power pins to form a second junction (See fig.28).

    PNG
    media_image1.png
    689
    1045
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    341
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    614
    362
    media_image3.png
    Greyscale

Gu does not teach or suggest the limitation of the plurality of power pins include a plurality of first power pins made of a first conductive material and a plurality of second power pins made of a second conductive material, the first conductive material and the second conductive material being made of different conductive materials; at least one jumper connected between one of the first power pins and one of the second power pins to form thermocouple junctions.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761